37 So.3d 398 (2010)
In re Ivan David WARNER, III.
No. 2010-OB-1310.
Supreme Court of Louisiana.
June 16, 2010.

ON APPLICATION FOR REINSTATEMENT
PER CURIAM.[*]
This proceeding arises out of an application for reinstatement filed by petitioner, Ivan David Warner, III, an attorney who is currently suspended from the practice of law in Louisiana.

UNDERLYING FACTS AND PROCEDURAL HISTORY
In In re: Warner, 03-0486 (La.6/27/03), 851 So.2d 1029, we suspended petitioner from the practice of law for one year and one day for counseling his deceased client's daughter to sign her father's name on a release and settlement check. Petitioner subsequently filed an application for reinstatement with the disciplinary board, alleging he has complied with the reinstatement criteria set forth in Supreme Court Rule XIX, § 24(E). The ODC concurred in petitioner's reinstatement. Upon its review, the disciplinary board recommended that petitioner be reinstated to the practice of law.
After considering the record in its entirety, we find petitioner has complied with each of the criteria of Supreme Court Rule XIX, § 24(E). Accordingly, we will adopt the disciplinary board's recommendation and reinstate petitioner to the practice of law.

DECREE
Upon review of the findings and recommendation of the disciplinary board, and considering the record, it is ordered that Ivan David Warner, III, Louisiana Bar Roll number 13247, be immediately reinstated to the practice of law in Louisiana. All costs of these proceedings are assessed against petitioner.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.